PER CURIAM:
Arthur O. Armstrong appeals a district court order dismissing several pending motions, ordering sanctions and enjoining Armstrong from moving to reopen cases or reopen cases against prior defendants or seeking leave to proceed in forma pauperis, among other actions Armstrong is prevented from doing. Armstrong is a frequent litigant who abuses the judicial system through his totally frivolous and barely comprehensible filings. We have sanctioned him on three occasions. We share the district court’s frustration with Armstrong and find no abuse of discretion on the district court’s part. Accordingly, we affirm for the reasons cited by the district court. See In re Armstrong, No. 5:03-me-00020 (E.D.N.C. filed Jan. 18, 2006; entered Jan. 19, 2006). We also deny all of Armstrong’s pending motions requesting general relief. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.